Citation Nr: 1234313	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  07-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an extraschedular evaluation for service-connected right knee disabilities  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1983 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a March 2006 rating decision of the RO in Denver, Colorado.  This claim was previously remanded by the Board in August 2009, April 2010, July 2011 and February 2012.  

In August 2009, the Board granted an increased disability evaluation of 20 percent for degenerative changes of the right knee based on limitation of motion from March 29, 2005, through October 24, 2005, and from May 27, 2008.  The Board also denied the claim of entitlement to a disability evaluation in excess of 20 percent based on anterior cruciate ligament tears of the right knee based on instability.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court), and it is now final.  As such, the issue currently before the Board is entitlement to an increased disability evaluation for right knee disabilities on an extraschedular basis.  

The Veteran testified at a hearing at the RO in Denver, Colorado in April 2009 before a Veterans Law Judge that is no longer employed with the Board.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  The Veteran was scheduled for an additional hearing, testifying before the undersigned Veterans Law Judge at the RO in Denver, Colorado in August 2012.  A written transcript of this hearing has also been incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



	(CONTINUED ON NEXT PAGE)
REMAND

Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the Veteran was last afforded a VA examination of the right knee in May 2008.  Since this time, the Veteran has provided VA with numerous statements regarding the deteriorating condition of his right knee.  The Veteran stated in a September 2008 statement that he was seen in the emergency room due to pain and burning of the right knee.  The Veteran also testified at a hearing in April 2009 that he could not bend his knee as much as he used to.  He later indicated in April 2011 that his knee was still worsening and that he was told he could not undergo physical therapy due to the severity of his right knee disability.  Finally, the Veteran testified in August 2012 that his right knee was getting bad and that he was told he would eventually need a knee replacement.  He also asserted at this time that he was frequently turned down from jobs because his right knee disability posed a liability.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since it has been more than 4 years since the Veteran's last examination, and since he has provided VA with clear statements suggesting a worsening of his right knee disability, he should be afforded the opportunity to appear for a more current VA examination before appellate review proceeds.  

The Veteran also testified during his August 2012 hearing that he continued to seek treatment with VA since his prior examination of May 2008, and that he had received treatment as recently as August 2012.  The Veteran also indicated in a statement he submitted along with his hearing that he was afforded a magnetic resonance image (MRI) of the right knee in August 2012.  Regrettably, the most recent VA treatment record in the claims file, to include Virtual VA, is dated July 2008.  As such, records prepared since July 2008 must be obtained and incorporated into the claims file.  

Finally, the Appeals Management Center (AMC) should again refer the Veteran's claim to VA's Under Secretary for Benefits or the Director of Compensation and Pension Services.  The Director should explicitly discuss the interference of the disability with the Veteran's employment and the impact of his history of hospitalization and additional medical treatment in considering whether the application of the regular schedular standards is impractical.  The Veteran's August 2012 statement regarding his limited experience in working with music should also be considered when formulating this opinion, as this was a key factor in determining that an extraschedular evaluation was not warranted in September 2010.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of VA Medical Center (VAMC) records prepared since July 2008 and incorporate them into the claims file.  

2.  The Veteran should then be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected right knee disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the examination, and the examination report should reflect review of these items.  The examiner is asked to perform all indicated tests and studies, and describe in detail all symptomatology associated with the Veteran's right knee disability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

Finally, the examiner should discuss in detail the impact that the Veteran's right knee disability, with its history of frequent hospitalizations, has on his employability.  

A full discussion of the evidence must be provided in association with all opinions offered, including a discussion of the lay statements provided by the Veteran in association with his claim.  

3.  After completion of the above, the Veteran's claim should be returned to VA's Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of the assignment of an extraschedular rating for the Veteran's right knee disability pursuant to the provisions of 38 C.F.R. § 3.321(b).  

The Director should specifically discuss the impact of the Veteran's history of hospitalizations, emergency room visits or other incidents of treatment in considering whether the application of the regular schedular standards is impractical.  

Finally, a prior decision of the Director dated September 2010 concluded that the Veteran's true occupation was music, and as such, he had limited impairment in employment.  The Veteran's August 2012 statement regarding his true history in music engineering should be taken into consideration when formulating a new opinion.  

4.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  

5.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


